Citation Nr: 0028219	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-03 804A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to secondary service connection for an 
acquired psychiatric disorder, to include depression.  

2.  Entitlement to an increased rating for postoperative 
status, left knee replacement, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1967 to June 
1971.  This appeal arises from an October 1998 rating 
decision, which denied a rating in excess of 30 percent for 
postoperative status, left knee replacement.  In a VA Form 9 
("Appeal to the Board of Veterans' Appeals"), submitted in 
February 1999, the veteran requested a hearing before a 
Traveling Member of the Board of Veterans' Appeals (Board) as 
to the left knee claim.  In September 1999, the veteran was 
accorded a hearing at the RO before the undersigned Member of 
the Board of Veterans' Appeals (Board), and a transcript of 
the hearing is included in the claims folder.  

This appeal also arises from a July 1999 rating decision, 
which denied secondary service connection for an acquired 
psychiatric disorder, to include depression.  In a statement 
dated in November 1999 (and subsequent to the September 1999 
hearing before the undersigned Member of the Board referenced 
above), the veteran requested a hearing before a Traveling 
Member of the Board, presumably on the claim for secondary 
service connection for an acquired psychiatric disorder, to 
include depression.  However, in a statement dated in January 
2000, the veteran indicated that he wanted a hearing before a 
hearing officer at the RO instead of a hearing at the RO 
before a Traveling Member of the Board.  He was accorded a 
hearing at the RO in February 2000, on the claim for 
secondary service connection for an acquired psychiatric 
disorder, to include depression.  The transcript of that 
hearing is contained in the claims folder.  The RO has 
confirmed that no hearing requests from the veteran are 
currently pending.  



FINDINGS OF FACT

1.  There is no competent evidence relating the veteran's 
acquired psychiatric disorder, to include depression, to his 
service-connected postoperative status left knee replacement, 
and the claim for secondary service connection for an 
acquired psychiatric disorder, to include depression, is not 
plausible.  

2.  The veteran's service-connected postoperative status, 
left knee replacement is manifested by complaints of pain and 
swelling on use; clinical findings show full range of left 
knee motion, with no flareups of left knee pain, no severe 
painful motion or severe weakness, no ankylosis, and no 
instability of the left knee.  


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for an 
acquired psychiatric disorder, to include depression, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  

2.  A rating in excess of 30 percent for the veteran's 
service-connected postoperative status, left knee replacement 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records and post-service 
medical records in the claims folder do not reveal clinical 
documentation of symptoms of a psychiatric disorder prior to 
1999.  

Post-service, the veteran underwent left total knee 
arthroplasty in June 1997.  A VA hospital discharge summary, 
from the VA Medical Center in Durham, North Carolina (Durham 
VAMC), and dated in June 1997, indicates that, 
postoperatively, the veteran was stable and afebrile.  He was 
reported to be ambulating well with physical therapy, and his 
left knee flexion had improved to 90 degrees prior to his 
discharge.  His surgical incision was intact, with minimal 
erythema at the inferior aspect of the incision.  

A report of an August 1997 VA x-ray study of the veteran's 
left knee at the Durham VAMC indicated that all components of 
the knee were in good position, and the knee was negative for 
indications of fracture or signs of joint loosening.  The 
examiner's impression was of a normal follow-up examination, 
postoperative status, left knee replacement.  A report of an 
April 1998 VA x-ray study of the veteran's left knee at the 
Durham VAMC noted an unremarkable total left knee 
arthroplasty, with small suprapatellar effusion.  

Records of VA medical treatment of the veteran at the 
Salisbury VAMC, dating from January 1992 to June 1998, 
include an October 1997 medical report, which noted the 
veteran's complaint of problems with his memory.  

Records of VA medical treatment of the veteran at the VA 
Medical Center in Salisbury, North Carolina (Salisbury VAMC), 
dating from July 1997 to January 1998, include a January 1998 
medical note, which reported that he was complaining of 
persistent lateral left knee pain since the left knee 
replacement surgery in June 1997.  His left knee range of 
motion had been increasing with a regimen of home therapy.  

On VA orthopedic examination at the Salisbury VAMC in October 
1998, the veteran complained that he has constant left knee 
pain.  He denied that his left knee disorder was manifested 
by flareups of pain, and he indicated that his left knee felt 
better than it had prior to his left knee replacement surgery 
in June 1997.  He denied left knee dislocations, and the 
examining physician noted that there was no inflammatory 
arthritis of the left knee.  The veteran reported that he was 
employed at a fast food restaurant, but he did not think he 
was going to be able to continue working there for much 
longer.  On clinical evaluation, the veteran had full range 
of motion of the left knee.  There was pain on extremes of 
left knee motion.  The examining physician indicated that the 
left knee did not demonstrate fatigue, weakness, or lack of 
endurance.  Additionally, there was no left knee edema, 
effusion, instability, weakness, tenderness, redness, or 
heat.  The examining physician reported that the veteran had 
painful left knee motion, and the physician noted that the 
veteran's left knee was markedly enlarged when compared to 
his normal right knee.  The weight-bearing capacity of the 
left knee was described as good, and there was no left knee 
ankylosis or shortening of left leg length.  The diagnoses 
were left knee surgery, left knee injury with arthritis, 
postoperative status, and left knee replacement with 
residuals, postoperative status.  

Records of VA medical treatment of the veteran at the 
Salisbury VAMC, dating from March 1999 to July 1999, include 
a March 1999 medical evaluation, which noted that the veteran 
had had his knee replaced a year and a half earlier and had 
not been able to work since that time.  He gave a history of 
episodes of panic, beginning shortly after his knee 
replacement surgery.  He complained of feeling worried, 
nervous, and lacking control over his life.  The examiner's 
diagnoses included major depression.  A report of a VA 
psychiatric evaluation of the veteran in April 1999 includes 
a diagnosis of chronic dysthymia.  

At a September 1999 hearing at the RO before the undersigned 
Member of the Board, the veteran testified that his left knee 
pain increases as he walks.  He described the left knee pain 
as an aching pain, and he indicated that the pain is 
accompanied by swelling of his knee.  He does not use a brace 
or a cane.  He is unemployed, but he indicated that he is 
participating in vocational rehabilitation in order to obtain 
employment with computers so that he is not required to be on 
his feet as much.  The veteran stated that the physicians 
with whom he had communicated said that his left knee 
replacement surgery had been successful.  He continues to 
participate in physical therapy activities.  

In a VA Form 9, submitted in November 1999, the veteran 
asserted that his acquired psychiatric disorder developed 
after he had left knee surgery.  In February 2000, at a 
hearing before a hearing officer at the RO, the veteran 
testified that he did not have problems with depression and 
anxiety prior to his left total knee arthroplasty.  Prior to 
the left knee surgery, he worked in convenience stores, and 
he was on his feet for extended periods of time.  After his 
left knee surgery, he was unable to stand for long periods 
and he was unable to continue working.  He had become 
apprehensive about his future, and he had anxiety attacks and 
episodes during which he did not know where he was.  He is 
taking medication, prescribed by a psychiatrist, to control 
his anxiety attacks.  The veteran indicated that he sees a 
psychiatrist approximately every three months.  His 
medication is helping him deal with his anxiety and 
depression, but he has had feelings of hopelessness in the 
wake of filing for bankruptcy protection.  

Additional records of VA medical treatment of the veteran at 
the Durham VAMC and at the Salisbury VAMC were subsequently 
associated with the claims folder.  Records of treatment of 
the veteran at the Salisbury VAMC, dating from January 1992 
to April 2000, include a December 1998 medical note.  The 
note contains the veteran's report that, although his 
appetite is good, he has lost 25 pounds since June 1998.  The 
veteran added that he believed he had lost weight because he 
was working a great deal and did not have time to eat.  A 
report of a VA psychology consultation in June 1999 noted 
that, although the veteran complained of cognitive 
dysfunction, initial screening evaluation did not demonstrate 
any significant cognitive impairment.  The examiner 
speculated that the veteran's cognitive impairment was likely 
due to a worsening of his cognitive thinking when his anxiety 
increases.  The examiner added that the veteran presented 
with mixed depression and anxiety.  His clinical symptoms 
included a chronic personality disorder.  Following clinical 
evaluation, the examiner's diagnoses included anxiety 
disorder, not otherwise specified, with traits of avoidant 
personality disorder, and a Global Assessment of Functioning 
(GAF) score of 55.  The additional clinical records received 
from the Durham VAMC did not reference treatment for a 
psychiatric disorder.  


Analysis

Secondary Service Connection for an Acquired
Psychiatric Disorder, to include Depression

With regard to the claim for secondary service connection for 
an acquired psychiatric disorder, to include depression, the 
veteran is contending, in effect, that he has an acquired 
psychiatric disorder, to include depression, which developed 
as a result of his left total knee arthroplasty.  Service 
connection and a 30 percent rating are in effect for the 
veteran's postoperative status, left knee replacement.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
this regulation to include the situation where a service-
connected disability is aggravating a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If the claimant has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for secondary service connection to be 
well-grounded, there must be competent evidence of current 
disability (a medical diagnosis), and medical evidence that a 
service-connected disorder has caused or aggravated the 
disorder for which secondary service connection is sought.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In this case, the evidence includes medical diagnoses of 
major depression, chronic dysthymia, and anxiety disorder.  
What is missing is medical evidence relating the veteran's 
acquired psychiatric disorder to his service-connected left 
knee disability on the basis of cause or aggravation.  Absent 
such medical nexus evidence, the claim for secondary service 
connection for an acquired psychiatric disorder, to include 
depression, is not well-grounded and must be denied.  

An Increased Rating for Postoperative
Status, Left Knee Replacement

With regard to the claim for an increased rating for 
postoperative status, left knee replacement, the Board finds 
that the claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Under Diagnostic Code 5055, replacement of a knee joint with 
a prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  

In this case, a 10 percent rating under Diagnostic Code 5259 
was previously in effect for the veteran's left knee 
disability from the date of his separation from service in 
June 1971 to the time of his left knee arthroplasty, June 5, 
1997.  Although not completely articulated in a September 
1997 rating action, it is indicated that the veteran was 
granted a temporary total post surgical convalescent rating 
from June 5, 1997 through July 31, 1997.  Effective August 1, 
1997, a 100 percent schedular rating was assigned under 
Diagnostic Code 5055, which continued through July 31, 1998.  
Effective August 1, 1998, the post operative status, left 
knee replacement was assigned a 30 percent rating.  

Diagnostic Code 5055 provides that a 60 percent rating is 
warranted for postoperative status, left knee replacement if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5256 governs ratings for ankylosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Diagnostic 
Code 5262 governs ratings for nonunion or malunion of the 
tibia and fibula.  The medical evidence of record does not 
indicate that the veteran has any degree of ankylosis of the 
left knee, or that he has nonunion of the tibia and fibula, 
with loose motion requiring a brace.  Therefore, an increased 
rating for the veteran's service-connected postoperative 
status, left knee replacement is not warranted under 
Diagnostic Codes 5256 or 5262.  

Diagnostic Code 5261 governs ratings based on limitation of 
extension of the leg.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Where extension is 
limited to 30 degrees, a 40 percent rating is warranted.  A 
50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of flexion of the leg is to 140 degrees, and full 
range of extension of the leg is to zero degrees.  See 
38 C.F.R. § 4.71a, Plate II.  The clinical findings on 
orthopedic examination in October 1998 show that the veteran 
has full range of motion of the left knee.  This means that 
he has left leg flexion to 140 degrees and left leg extension 
to zero degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca, the claimant 
sought an increased disability rating for a musculoskeletal 
disorder, and the Court indicated that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain on use, weakened movement, excess fatigability 
or incoordination and that these symptoms must be considered 
in the rating determination.  

The report of the October 1998 VA orthopedic examination of 
the veteran appears to have answered the DeLuca questions, 
and the report indicates that the veteran does not have 
flareups of left knee pain, and there is no left knee edema, 
effusion, instability, weakness, tenderness, redness, or 
heat.  

The clinical findings of record, following termination of the 
100 percent rating for the left knee replacement effect 
August 1, 1998, reveal full extension of the left knee, with 
no significant additional disability of the knee under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  This clearly does 
not equate to limitation of extension of the knee to 30 
degrees under Diagnostic Code 5261.  Further, with a full 
range of both flexion and extension of the knee and no 
significant additional disability of the knee under the 
provisions of 38 C.F.R. § 4.40 and 4.45, the clinical 
findings do not demonstrate severely painful left knee motion 
or severe left knee weakness required for a 60 percent rating 
under Diagnostic Code 5055.  

As the Board finds that no basis for an increased rating for 
the veteran's service-connected postoperative status, left 
knee replacement is present, the claim for an increased 
rating for postoperative status, left knee replacement must 
be denied.  


ORDER

Secondary service connection for an acquired psychiatric 
disorder, to include depression, is denied.  

A rating in excess of 30 percent for postoperative status, 
left knee replacement is denied.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

 



